Case 1:19-cv-11875-VSB-DCF Document 49 Filed 10/20/20 Page 1 of 11
Case 1:19-cv-11875-VSB-DCF Document 49 Filed 10/20/20 Page 2 of 11
Case 1:19-cv-11875-VSB-DCF Document 49 Filed 10/20/20 Page 3 of 11
Case 1:19-cv-11875-VSB-DCF Document 49 Filed 10/20/20 Page 4 of 11
Case 1:19-cv-11875-VSB-DCF Document 49 Filed 10/20/20 Page 5 of 11
Case 1:19-cv-11875-VSB-DCF Document 49 Filed 10/20/20 Page 6 of 11
Case 1:19-cv-11875-VSB-DCF Document 49 Filed 10/20/20 Page 7 of 11
Case 1:19-cv-11875-VSB-DCF Document 49 Filed 10/20/20 Page 8 of 11
Case 1:19-cv-11875-VSB-DCF Document 49 Filed 10/20/20 Page 9 of 11




                                                 /s/ Gregory Cronin




                                                      20
Case 1:19-cv-11875-VSB-DCF Document 49 Filed 10/20/20 Page 10 of 11
Case 1:19-cv-11875-VSB-DCF Document 49 Filed 10/20/20 Page 11 of 11
